EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with James Baldwin on February 07, 2022 to amend the claims as following:

Claim 1 (Currently Amended): A method of converting an electrical signal from a towing vehicle to a towed vehicle, the method comprising:
sensing an electric current flow in a wire of the towing vehicle by a first non-invasive sensor applied to the wire of the towing vehicle, wherein the non-invasive sensor includes a first core and generating a first voltage output signal of the first non-invasive sensor proportional to and in response to sensing of the electric current flow based on sensing of a magnetic field produced by the first core, the first voltage output signal indicative of an operative condition of the towing vehicle;
sensing the electric current flow in the wire of the towing vehicle by a second non- invasive sensor applied to the wire of the towing vehicle, wherein the second non-invasive sensor includes a second core, and generating a second voltage output signal of the second non-invasive sensor in response to sensing of the electric current flow based on sensing of the magnetic field produced by the second core such that the second voltage output signal decreases when the current flow in the wire of the towing vehicle increases, the [third] second voltage output signal indicative of the operative condition of the towing vehicle, the second voltage output signal different from the first voltage output signal,
generating a third output signal in a differential mode of an operational amplifier based on the first voltage output signal and the second voltage output signal; and
activating a lighting system of the towed vehicle to activate one or more signals of the lighting system of the towed vehicle based on and in response to the third output signal being over a threshold.

Claim 2 (Currently Amended): The method of claim 1, wherein said activating includes activating a predetermined light on the towed vehicle. 

Claim 5 (Currently Amended): The method of claim 1, wherein the wire of [a] the towing vehicle is a left turn, right turn, stoplight, tail, backup, or auxiliary channels wire of the towing vehicle.

Claim 6 (Currently Amended): The method of claim 5, wherein the third output signal is sent to the left turn, right turn, stoplight, tail lamps, backup signal or an auxiliary signal of the towed vehicle.

Claim 7 (Previously Presented): The method of claim 1 further comprising adaptively adjusting an offset to sense a low current condition on the wire of the towing vehicle.

Claim 8 (Currently Amended): A control system comprising:
a sensor assembly comprising [a first converter assembly and a second converter assembly] a first current sensing device and a second current sensing device, wherein [each comprising:]
[a] the first current sensing device capable of non-invasingly engaging a wire of the towing vehicle, the wire carrying a signal to a lamp of the towing vehicle and, when coupled, capable of detecting electric current flow in the wire and generating a first voltage output signal proportional to and in response to the detection of electric current flow based on sensing of a magnetic field produced by a first core of the first current sensing device, 
the second current sensing device capable of non-invasingly engaging the wire of the towing vehicle, the wire carrying the signal to the lamp of the towing vehicle, and when coupled, capable of detecting the electric current flow in the wire and generating a second voltage output signal in response to sensing of the electric current flow based on sensing of the magnetic field produced by a second core of the second current sensing device such that the second voltage output signal decreases when the current flow in the wire of the towing vehicle increases,
[a plurality of wires operatively coupled with the current sensing device;]
an electrical component in operable communication with the [each of the] first and second current sensing devices [via the respective plurality of wires] to receive the first voltage output signal and the second voltage output signal, the electrical component comprising a differential amplifier generating a control signal that triggers a response in an electrical system of a towed vehicle in response to the control signal generated based on the [a] first voltage output signal and the second voltage output signal being over a threshold sensed by the first converter assembly and a second signal sensed by the second converter assembly]; and
an output device coupled to the electrical component and configured to connect to a lighting system of the towed vehicle to activate one or more signals of the lighting system of the towed vehicle based on the [corresponding] control signal received from the electronic component.

Claim 9 (Previously Presented): The control system of claim 8, wherein the non-invasive current sensor is applied to a single wire of a multi-wire system.

Claim 10 (Previously Presented): The control system of claim 8, wherein the wire of a towing vehicle is a left turn, right turn, stoplight, tail, backup, or auxiliary channels wire of the towing vehicle.

Claim 11 (Previously Presented): The control system of claim 8, wherein the control signal is sent to the left turn, right turn, stoplight, tail lamps, backup signal or an auxiliary signal of the towed vehicle.

Claim 12 (Previously Presented): The control system of claim 8, wherein the control signal is sent to the towed vehicle through a communications bus of the towed vehicle. 

Claim 13 (Previously Presented): The control system of claim 12, wherein the control signal uses a CAN, LIN or HSCAN communications protocol.

Claim 14 (Currently Amended): The method of claim 1, wherein [the first non-invasive sensor and the second non-invasive sensor each include a sensor assembly,] the sensor assembly comprising:
a housing comprising a body and a cap pivotally attached with the body;
a wire holding portion positioned within the body of the housing,
wherein the first core [is] and the second core are positioned in the housing; and
[a] the first and the second current sensing device positioned in the housing in proximity to the corresponding core.

Claim 15 (Canceled).

Claim 18 (Currently Amended): The control system of claim 8, wherein the first and the second current sensing device [is a] are bidirectional Hall Effect sensors. 

Claim 19 (Canceled).

Claim 20 (Canceled).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1 and 8 (and its dependent claims) are allowable because prior art fails to teach or suggest the claimed invention in combination. While most of individual limitation, having components and functions, control system comprising: a sensor assembly comprising a first current sensing device and a second current sensing device, wherein the first current sensing device capable of non-invasingly engaging a wire of the towing vehicle, the wire carrying a signal to a lamp of the towing vehicle and, when coupled, capable of detecting electric current flow in the wire and generating a first voltage output signal proportional to and in response to the detection of electric current flow based on sensing of a magnetic field produced by a first core of the first current sensing device, the second current sensing device capable of non-invasingly engaging the wire of the towing vehicle, the wire carrying the signal to the lamp of the towing vehicle, and when coupled, capable of detecting the electric current flow in the wire and generating a second voltage output signal in response to sensing of the electric current flow based on sensing of the magnetic field produced by a second core of the second current sensing device such that the second voltage output signal decreases when the current flow in the wire of the towing vehicle increases, an electrical component in operable communication with the first and second current sensing devices to receive the first voltage output signal and the second voltage output signal, the electrical component comprising a differential amplifier generating a control signal that triggers a response in an electrical system of a towed vehicle in response to the control signal generated based on the first voltage output signal and the second voltage output signal being over a threshold; and an output device coupled to the electrical component and configured to connect to a lighting system of the towed vehicle to activate one or .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668.  The examiner can normally be reached on Monday – Thursday 9:00 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUANG PHAM/Primary Examiner, Art Unit 2684